Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered
into as of the 25th day of September, 2009, by and between DMH CAMPUS INVESTORS,
LLC, a Delaware limited liability company (“Landlord”) and NEUROCRINE
BIOSCIENCES, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant entered into that certain Lease dated as of
December 4, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of December 10, 2008 by and between Landlord and
Tenant (“First Amendment”), whereby Landlord leased to Tenant and Tenant leased
from Tenant in those certain buildings located and addressed at 12780 El Camino
Real (herein referred to as the “Rear Building”) and 12790 El Camino Real
(herein referred to as the “Front Building”), San Diego, California
(collectively, the “Buildings”). The Original Lease, as amended by the First
Amendment, may be referred to herein as the “Lease.”
     B. By this Second Amendment, Landlord and Tenant desire to modify the Lease
as provided herein.
     C. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
A G R E E M E N T:
     1. The Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord the interior of Buildings (the “Premises”), all as more particularly
described in the Lease. The purpose of this Amendment is to provide for the
release of the Front Building from the Premises with the intent that Landlord
will then market and lease the rentable space in the Front Building under direct
leases with third party tenants; therefore, Paragraph 2 of the First Amendment
is hereby deleted.
     2. Tenant’s Initial Release Payment. Concurrently with Tenant’s execution
and delivery of this Second Amendment to Landlord (the “Release Date”), Tenant
shall pay to Landlord an amount equal to Four Million Dollars ($4,000,000.00)
(“Initial Release Payment”) and, upon such payment, the Premises constituting
the Front Building shall no longer be part of the Premises and Tenant shall be
released from all of its rights and obligations under the Lease pertaining to
the Front Building except as expressly provided herein and except for Tenant’s
indemnity obligations under the Lease for occurrences prior to the Release Date
pertaining to the Front Building which, by their terms, expressly survive the
expiration or sooner termination of the Lease pertaining to the Front Building.
Tenant’s payment of the Initial Release Payment shall satisfy Tenant’s
obligations in Section 3b. of the First Amendment. Upon the Release Date, the
definition of “Premises” for all purposes under the Lease, as amended, shall be
the interior of the Rear Building only.
     3. Tenant’s Continuing Rent Obligations. In addition to the Initial Release
Payment and without limiting Tenant’s monetary and non-monetary obligations with
respect to the Rear Building, Tenant shall pay to Landlord Monthly Rental for
the Rear Building in the following amounts:

 



--------------------------------------------------------------------------------



 



      Period   Monthly Rental 9/1/09 — 11/30/09   $651,594.22       12/1/09 —
11/30/10   $671,142.05       12/1/10 — 7/31/11   $691,276.31

In addition to the above Monthly Rental payments, Tenant shall pay Additional
Rental based upon the square footage of the Front Building and Rear Building
combined through July 31, 2011 (i.e., Tenant’s Pro Rata Share will be based on
both buildings even though Tenant is only leasing the Rear Building) and
Tenant’s failure to do so shall be deemed a default by Tenant under the Lease
for the Rear Building (entitling Landlord to exercise all of its rights and
remedies under the Lease, at law and in equity). Notwithstanding the fact that
the square footage of the Front Building is used to calculate Tenant’s
Additional Rental, such square footage number is used solely to calculate
Additional Rental, and the Front Building will no longer be a part of the
“Premises” as of the Release Date and Tenant will not have any liabilities,
duties or obligations associated with the Front Building (except as provided in
Section 2 above). Accordingly, Section 3.c and the last sentence of Paragraph 6
of the First Amendment are hereby deleted.
     4. Rent Differential Amount Payments. Landlord and Tenant acknowledge and
agree that an amount equal to Three Million Two Hundred Eighty Thousand Dollars
($3,280,000.00) is stipulated by Landlord and Tenant to represent fifty percent
(50%) of the difference between (i) Tenant’s total rent payments (including
Monthly Rental, Additional Rental and all other sums required to by paid by
Tenant) for the Front Building from and after August 1, 2011 and for the
remainder of the Term (until the December 1, 2019 scheduled Expiration Date) and
(ii) the estimated rent payments that Landlord anticipates Landlord will receive
from prospective tenants for lease of space in the Front Building from and after
August 1, 2011 and for the remainder of the Term (until the December 1, 2019
scheduled Expiration Date) (the “Rent Differential Amount”). The outstanding
balance of the Rent Differential Amount shall bear interest at the rate of seven
and one-half percent (7.5%) per annum commencing as of August 1, 2011. Tenant
shall pay as additional rent under the Lease and without offset, setoff or
deduction, such Rent Differential Amount to Landlord in the stipulated monthly
installments set forth in Schedule “1” attached hereto commencing on August 1,
2011 (payable at the same time and in the same manner as Monthly Rental is due
and payable by Tenant under the Lease) for the remainder of the initial Lease
Term commencing as of August 1, 2011 and continuing until the scheduled
December 1, 2019 Expiration Date (the “Rent Differential Monthly Payment
Amount”). Landlord and Tenant acknowledge and agree that the Rent Differential
Monthly Payment Amount is the monthly amount stipulated by Landlord and Tenant
equal to fifty percent (50%) of the difference between Tenant’s total monthly
rent payment (including Monthly Rental, Additional Rental and all other sums
required to by paid by Tenant) for the Front Building and the estimated monthly
rent payments (including base rent, additional rent and all other sums) that
Landlord anticipates Landlord will receive from prospective tenants for leases
of space in the Front Building from August 1, 2011 until the scheduled
Expiration Date discounted at seven and one-half percent (7.5%) to arrive at a
net present value amount. As such, Landlord and Tenant acknowledge and agree
such Rent Differential Monthly Payment Amount constitutes fifty percent (50%) of
the monthly amount discounted at seven and one-half percent (7.5%) to arrive at
a net present value amount that would otherwise be payable by Tenant under the
Lease for the Front Building, with the remaining fifty percent (50%) amount
which is not part of the Rent Differential Monthly Payment Amount to be forgiven
by Landlord and referred to herein as “Monthly Rent Differential Forgiveness
Amount.” Notwithstanding anything above to the contrary, in the event Tenant is
in monetary default under the Lease, as modified by this Second Amendment
(beyond the expiration of all applicable notice and cure periods) at any time
that an outstanding balance exists of the Rent Differential Amount, then the
Monthly Rent Differential Forgiveness Amount that was forgiven by Landlord shall
be deemed reinstated and Tenant shall pay the Monthly Rent Differential
Forgiveness Amounts to Landlord upon ten (10) days prior written notice from
Landlord, which notice may be sent by Landlord to Tenant any time after Tenant
is in monetary default under the Lease (beyond the expiration of all applicable
notice and cure periods) even if such default is subsequently cured by Tenant.
In addition, in the event of a default by Tenant under Sections 13.1(d), (f),
(g) or (h) of the Original Lease or any default that results in termination of
the Lease, then (and without limiting Landlord’s other rights and

-2-



--------------------------------------------------------------------------------



 



remedies, at law and/or in equity), the entire Monthly Rent Differential
Forgiveness Amount for the entire Term of the Lease shall be deemed to be
included as rent in Landlord’s claim for damages under the Lease.
Notwithstanding anything above to the contrary, Tenant shall have the right,
upon at least thirty (30) days prior written notice to Landlord, to prepay the
then entire Rent Differential Amount to Landlord at any time after the August 1,
2011, with the prepayment amounts set forth in Schedule “1” attached hereto. In
calculating the present value of the Rent Differential Amount, a seven and
one-half (7.5%) discount rate shall be utilized. In addition, effective as of
the date hereof, Tenant shall, within ten (10) days of Landlord’s written
request, pay to Landlord fifty percent (50%) of any and all tenant improvement
costs incurred by Landlord in connection with any and all new leases and lease
amendments for space in the Front Building previously not leased to a third
party (i.e., Tenant’s obligation is limited to subsidizing the tenant
improvements for the first lease or amendment applicable to the space in the
Front Building, and Tenant will have no obligation to pay for any tenant
improvements for any subsequent lease or amendment of the same space in the
Front Building after the initial lease or amendment of such space) greater than
Sixty-Five Dollars ($65.00) per rentable square feet of the space leased under
any such lease or lease amendment; provided, however, that any tenant
improvement costs in excess of One Hundred Dollars ($100.00) per square foot of
the premises of any such new lease or lease amendment shall require Tenant’s
approval (in Tenant’s sole and absolute (but good faith) discretion). Tenant’s
obligations under Sections 3 and 4 of this Second Amendment are in lieu of
Tenant’s obligations in Section 3a. of the First Amendment, which is hereby
deleted.
     5. Landlord’s Renovations. Tenant acknowledges that Landlord may from time
to time, at Landlord’s sole option, renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, including without limitation, the
Common Areas, systems and equipment, roof, and structural portions of the same,
as well as the possible construction of an additional building in the Project.
Tenant agrees to use its best efforts to cooperate with Landlord in connection
with such Renovations. Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations (including any construction noise)
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Monthly Rental; provided, however, Landlord agrees to use
commercially reasonable efforts to minimize material interference with Tenant’s
use of and access to the Premises as a result of such Renovations. Landlord
shall have no responsibility or for any reason be liable to Tenant for any
direct or indirect injury to or interference with Tenant’s business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations; provided, however, Landlord agrees to use commercially
reasonable efforts to minimize interference with Tenant’s use of and access to
the Premises as a result of such Renovations.
     6. Rent Schedule. Notwithstanding anything to the contrary in the Lease or
the First Amendment, commencing as of August 1, 2011, Tenant shall pay Monthly
Rental in accordance with the following schedule:

      Period   *Monthly Rent 08/01/11 — 11/30/11   $451,109.11       12/01/11 —
11/30/12   $464,642.38       12/01/12 — 11/30/13   $478,581.66       12/01/13 —
11/30/14   $492,939.11       12/01/14 — 11/30/15   $507,727.28       12/01/15 —
11/30/16   $522,959.10       12/01/16 — 11/30/17   $538,647.87       12/01/17 —
11/30/18   $554,807.31

-3-



--------------------------------------------------------------------------------



 



      Period   *Monthly Rent 12/01/18 — 11/30/19   $571,451.53       12/01/19 —
12/31/19   $588,595.07

 

*   Such amounts do not include the “Clause (b) Rent” payable pursuant to
Paragraph 6 of the First Amendment which is $108,000.00 per month from
October 1, 2008 through September 30, 2012, subject to reconciliation pursuant
to the First Amendment. In addition, the above amounts do not include the Rent
Differential Amount, which is calculated and payable in accordance with
Section 4 and Schedule “1” of this Second Amendment.

The foregoing Monthly Rent amounts are based on 140,591 rentable square feet in
the Premises, which square footage amount is subject to remeasurement in
accordance with Paragraph 9 of the First Amendment, in which case the square
footage amount will be adjusted in accordance with such remeasured square
footage and the Monthly Rent will be appropriately adjusted as a result of such
remeasurement. Notwithstanding the foregoing, the usable square footage of the
Rear Building is stipulated to be 138,414, which usable square footage will not
be remeasured. The Premises square footage is subject to change based solely on
(i) any change in the common area load factor for the Project (based on
Landlord’s alterations to the Project) after the remeasurement of the common
areas in the Front Building and/or the Project are complete, and/or (ii) in the
event any alterations are made to the Rear Building.
     7. Lease Clarifications. The Management Fee payable under the Lease as part
of Tenant’s Operating Expenses shall be calculated based only upon the Monthly
Rent payable by Tenant excluding any Clause (b) Rent or the Rent Differential
Amount (except that the Management Fee shall be part of the calculation in
determining the Rent Differential Amount) or any other sums paid by Tenant in
connection with the termination of the Lease as to the Front Building. The last
two sentences of Paragraph 13 of the First Amendment (regarding execution of an
amended and restated lease) are hereby deleted in their entirety. Without
limiting Tenant’s obligation to pay any future Entitlement Costs, Landlord
acknowledges and agrees that all previously invoiced Entitlement Costs payable
pursuant to Section 9.f have been reimbursed by Tenant.
     8. Allocation of Project Expenses. The parties acknowledge that the Rear
Building is part of a multi-office building project consisting of the Front
Building and the Rear Building and may also include an additional building which
may be constructed by Landlord (the “Other Building”), and that certain of the
costs and expenses incurred in connection with the Project (i.e. the Project
Expenses) shall be shared among the Rear Building, the Front Building and/or
such Other Building, while certain other costs and expenses are solely
attributable to the Rear Building, the Front Building or such Other Building, as
applicable. Any costs or expenses which are attributable solely to one building
within the Project shall be equitably and reasonably allocated by Landlord
directly to the building to which such costs or expenses relate. In addition, in
the event Landlord elects, at its sole option, to subdivide certain common area
portions of the Project such as landscaping, public and private streets,
driveways, walkways, courtyards, plazas, transportation facilitation areas,
accessways and/or parking areas into a separate parcel or parcels of land
(and/or separately convey all or any of such parcels to a common area
association to own, operate and/or maintain same), the Project Expenses for such
common area parcels of land may be aggregated and then reasonably allocated by
Landlord to the Rear Building, the Front Building and such Other Building on an
equitable basis as Landlord (and/or any applicable covenants, conditions and
restrictions for any such common area association) shall provide from time to
time. Landlord hereby agrees that it will use good faith efforts to allocate
costs and expenses among the buildings in the Project to the extent is it
equitable to do so and as to cost or expense items which are common to all
buildings, Landlord will allocate such costs among the buildings on an equitable
basis taking into consideration the relative benefit of such cost or expense to
each building within the Project.
     In addition, Project Expenses will in no event include any amounts which
Tenant has previously paid to Landlord, including, without limitation, any items
included in the Project Renovation Costs, the cost of any tenant improvements
constructed in the Front Building and Entitlement Costs. Notwithstanding
anything herein or in the Lease to the contrary, effective as of the date
hereof, Landlord acknowledges and agrees that the aggregate “Controllable
Expenses” (as hereinafter defined) included in Operating Expenses in any
calendar year after the 2010 calendar year shall not increase by more than five
percent (5%) on an annual, cumulative

-4-



--------------------------------------------------------------------------------



 



and compounded basis, over the actual aggregate Controllable Expenses included
in Operating Expenses for any preceding calendar year (including the 2010
calendar year), but with no such limit on the amount of Controllable Expenses
which may be included in the Operating Expenses incurred during the 2010
calendar year. For purposes of this Section 8, “Controllable Expenses” shall
mean all Operating Expenses except: (i) Taxes; (ii) utilities costs;
(iii) insurance carried by Landlord with respect to the Project and/or the
operation thereof; and (iv) wages, salaries and other compensation and benefits
paid to Landlord’s employees, agents or contractors engaged in the operation,
management, maintenance (including, but not limited to, janitorial and cleaning
services) or security of the Building or Project, to the extent such wages,
salaries and other compensation are incurred as a result of union labor or
government mandated requirements including, but not limited to, prevailing wage
laws and similar requirements. During the 2010 calendar year and subsequent
calendar years, Operating Expenses for the Project shall be grossed up to
reflect one hundred percent (100%) occupancy. Operating Expenses for the
calendar year 2010 will only include expenses which are reasonable and customary
for comparable projects in the Del Mar Heights submarket of San Diego.
     9. Signage. Notwithstanding anything herein or in the Lease to the
contrary, Tenant’s rights to the current signage on the existing monument sign
in the Project shall be deemed modified to provide that Tenant’s position on
such monument sign shall be the second position at the top right or such other
second position on such signage (and Landlord, at Landlord’s sole cost and
expense, shall have the right, at any time after the date hereof, to modify the
existing monument and relocate Tenant’s name on such monument sign to the second
position thereon). Tenant’s obligation to subordinate its signage rights as
stated herein is expressly conditioned on Landlord obtaining approval to have
multiple listings on the monument sign. Tenant acknowledges and agrees that the
first position on such monument sign (currently anticipated to be the top left
position) has been granted to a proposed tenant of the Project under a signed
letter of intent. Subject to Landlord’s receipt of all required governmental
approvals and subject to the requirements of all applicable laws and any
covenants, conditions and restrictions affecting the Project, Landlord shall use
commercially reasonable efforts to redesign the existing monument sign to
contain a minimum of four (4) equal size positions, but in no event shall
Tenant’s sign be of lesser size of any other tenant or lesser prominence of any
other tenant except the prominence of the proposed tenant of the Project under
the letter of intent described above. Tenant further acknowledges and agrees
that Landlord has allocated two (2) spaces on such monument sign to two
(2) other prospective tenants of the Front Building (in addition to the tenant
on the first position noted above). Landlord acknowledges and agrees that in the
event Tenant consummates a sublease for space in the Rear Building in excess of
the space leased by either of such two (2) other prospective tenants and if
Tenant desires to grant signage on the monument to such subtenant, then
Landlord, upon receipt of a fully executed sublease providing for such monument
signage right to such subtenant, will remove the sign of such prospective tenant
and place Tenant’s subtenant’s name sign on such monument sign (in place of the
sign that was removed by Landlord), with Tenant having the right to effect up to
two (2) subleases wherein Tenant can grant monument signage rights to such
subtenants.
     10. Brokers. Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Second Amendment. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder’s fee by any person or entity who claims or alleges that
they were retained or engaged by the first party or at the request of such party
in connection with this Second Amendment. Under no circumstance will Tenant be
obligated to pay a commission to CB Richard Ellis based on this Second Amendment
or upon any leases or amendments in the Front Building between Landlord and
third parties, and Landlord’s indemnity obligation set forth above shall apply
to any claims from such broker.
     11. Defaults. Tenant hereby represents and warrants to Landlord that, as of
the date of this Second Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.
     12. Authority. Each individual executing this Second Amendment on behalf of
Tenant represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to deliver this Second Amendment and that each person signing on
behalf of Tenant is authorized to do so.

-5-



--------------------------------------------------------------------------------



 



     13. No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
     IN WITNESS WHEREOF, this Second Amendment has been executed as of the day
and year first above written.

              “LANDLORD”   DMH CAMPUS INVESTORS, LLC,
a Delaware limited liability company    
 
           
 
  By:   PRISA III DMH Campus, LLC, a Delaware limited liability company, its
managing member    
 
           
 
  By:   PRISA III Investments, LLC, a Delaware limited liability company, its
sole member    
 
           
 
  By:   PRISA III REIT Operating LP, a Delaware limited partnership, its sole
member    
 
           
 
  By:   PRISA III OP GP, LLC a Delaware limited liability company, its general
partner    
 
           
 
  By:   PRISA III Fund LP, a Delaware limited partnership, its manager    
 
           
 
  By:   PRISA III Fund GP, LLC, a Delaware limited liability company, its
general partner    
 
           
 
  By:   PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole
member    
 
           
 
  By:   Prudential Investment Management, Inc., a New Jersey corporation, its
sole member    
 
           
 
  By:   /s/ Daniel J. Ryan    
 
     
 
   
 
  Name:   Daniel J. Ryan    
 
     
 
   
 
  Title:   Authorized Person    
 
     
 
   
 
            “TENANT”   NEUROCRINE BIOSCIENCES, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy P. Coughlin    
 
     
 
   
 
  Name:   Timothy P. Coughlin    
 
     
 
   
 
  Title:   Vice President AND CFO    
 
     
 
   

-6-



--------------------------------------------------------------------------------



 



SCHEDULE “1”
RENT DIFFERENTIAL MONTHLY PAYMENT AMOUNT
The Heights @ Del Mar
Del Mar, CA
Neurocrine Second Amendment to Lease
Clause“C” Rent Amortization Table

         
Present Value of Clause “C” Rent
    3,280,000  
Annual Discount Rate
    7.5 %
Period {months)
    101  

                                                                      Rent
Differential     Date   Month       Principal     Interest     Monthly Payment  
Prepayment Amount  
Aug-11
    1       23,394.63       20,500.00       43,894.63       3,256,605.37  
Sep-11
    2       23,540.84       20,353.78       43,894.63       3,233,064.53  
Oct-11
    3       23,687.97       20,206.65       43,894.63       3,209,376.55  
Nov-11
    4       23,836.02       20,058.60       43,894.63       3,185,540.53  
Dec-11
    5       23,985.00       19,909.63       43,894.63       3,161,555.53  
Jan-12
    6       24,134.91       19,759.72       43,894.63       3,137,420.62  
Feb-12
    7       24,285.75       19,608.88       43,894.63       3,113,134.88  
Mar-12
    8       24,437.53       19,457.09       43,894.63       3,088,697.34  
Apr-12
    9       24,590.27       19,304.36       43,894.63       3,064,107.07  
May-12
    10       24,743.96       19,150.67       43,894.63       3,039,363.11  
Jun-12
    11       24,898.61       18,996.02       43,894.63       3,014,464.50  
Jul-12
    12       25,054.22       18,840.40       43,894.63       2,989,410.28  
Aug-12
    13       25,210.81       18,683.81       43,894.63       2,964,199.47  
Sep-12
    14       25,368.38       18,526.25       43,894.63       2,938,831.08  
Oct-12
    15       25,526.93       18,367.69       43,894.63       2,913,304.15  
Nov-12
    16       25,686.48       18,208.15       43,894.63       2,887,617.67  
Dec-12
    17       25,847.02       18,047.61       43,894.63       2,861,770.66  
Jan-13
    18       26,008.56       17,886.07       43,894.63       2,835,762.10  
Feb-13
    19       26,171.11       17,723.51       43,894.63       2,809,590.98  
Mar-13
    20       26,334.68       17,559.94       43,894.63       2,783,256.30  
Apr-13
    21       26,499.28       17,395.35       43,894.63       2,756,757.02  
May-13
    22       26,664.90       17,229.73       43,894.63       2,730,092.13  
Jun-13
    23       26,831.55       17,063.08       43,894.63       2.703,260.57  
Jul-13
    24       26,999.25       16,895.38       43,894.63       2,676,261.32  
Aug-13
    25       27,167.99       16,726.63       43,894.63       2,649,093.33  
Sep-13
    26       27,337.79       16,556.83       43,894.63       2,621,755.53  
Oct-13
    27       27,508.66       16,385.97       43,894.63       2,594,246.88  
Nov-13
    28       27,680.58       16,214.04       43,894.63       2,566,566.29  
Dec-13
    29       27,853.59       16,041.04       43,894.63       2,538,712.71  
Jan-14
    30       28,027.67       15,866.95       43,894.63       2,510,685.03  
Feb-14
    31       28,202.85       15,691.78       43,894.63       2,482,482.19  
Mar-14
    32       28,379.11       15,515.51       43,894.63       2,454,103.07  
Apr-14
    33       28,556.48       15,338.14       43,894.63       2,425,546.59  
May-14
    34       28,734.96       15,159.67       43,894.63       2,396,811.63  
Jun-14
    35       28,914.56       14,980.07       43,894.63       2,367,897.07  
Jul-14
    36       29,095.27       14,799.36       43,894.63       2,338,801.80  
Aug-14
    37       29,277.12       14,617.51       43,894.63       2,309,524.68  
Sep-14
    38       29,460.10       14,434.53       43,894.63       2,280,064.59  
Oct-14
    39       29,644.22       14,250.40       43,894.63       2,250,420.36  
Nov-14
    40       29,829.50       14,065.13       43,894.63       2,220,590.86  
Dec-14
    41       30,015.93       13,878.69       43,894.63       2,190,574.93  
Jan-15
    42       30,203.53       13,691.09       43,894.63       2,160,371.39  
Feb-15
    43       30,392.31       13,502.32       43,894.63       2,129,979.09  
Mar-15
    44       30,582.26       13,312.37       43,894.63       2,099,396.83  
Apr-15
    45       30,773.40       13,121.23       43,894.63       2,068,623.43  
May-15
    46       30,965.73       12,928.90       43,894.63       2,037,657.70  
Jun-15
    47       31.159.27       12,735.36       43,894.63       2,006,498.43  
Jul-15
    48       31,354.01       12,540.62       43,894.63       1,975,144.42  
Aug-15
    49       31,549.98       12,344.65       43,894.63       1,943,594.44  
Sep-15
    50       31,747.16       12,147.47       43,894.63       1,911,847.28  
Oct-15
    51       31,945.58       11,949.05       43,894.63       1,879,901.70  
Nov-15
    52       32,145.24       11,749.39       43,894.63       1,847,756.46  
Dec-15
    53       32,346.15       11,548.48       43,894.63       1,815,410.31  
Jan-16
    54       32,548.31       11,346.31       43,894.63       1,782,861.99  
Feb-16
    55       32,751.74       11,142.89       43,894.63       1,750,110.25  
Mar-16
    56       32,956.44       10,938.19       43,894.63       1,717,153.81  
Apr-16
    57       33,162.42       10,732.21       43,894.63       1,683,991.40  

Page 1 of 2



--------------------------------------------------------------------------------



 



The Heights @ Del Mar
Del Mar, CA
Neurocrine Second Amendment to Lease
Clause“C” Rent Amortization Table

         
Present Value of Clause “C” Rent
    3,280,000  
Annual Discount Rate
    7.5 %
Period (months)
    101  

                                                                      Rent
Differential     Date   Month       Principal     Interest     Monthly Payment  
Prepayment Amount  
May-16
    58       33,369.68       10,524.95       43,894.63       1,650,621.72  
Jun-16
    59       33,578.24       10,316.39       43,894.63       1,617,043.47  
Jul-16
    60       33,788.11       10,106.52       43,894.63       1,583,255.37  
Aug-16
    61       33,999.28       9,895.35       43,894.63       1,549,256.09  
Sep-16
    62       34,211.78       9,682.85       43,894.63       1,515,044.31  
Oct-16
    63       34,425.60       9,469.03       43,894.63       1,480,618.71  
Nov-16
    64       34,640.76       9,253.87       43,894.63       1,445,977.95  
Dec-16
    65       34,857.27       9,037.36       43,894.63       1,411,120.68  
Jan-17
    66       35,075.12       8,819.50       43,894.63       1,376,045.56  
Feb-17
    67       35,294.34       8,600.28       43,894.63       1,340,751.21  
Mar-17
    68       35,514.93       8,379.70       43,894.63       1,305,236.28  
Apr-17
    69       35,736.90       8,157.73       43,894.63       1,269,499.38  
May-17
    70       35,960.26       7,934.37       43,894.63       1,233,539.12  
Jun-17
    71       36,185.01       7,709.62       43,894.63       1,197,354.12  
Jul-17
    72       36,411.16       7,483.46       43,894.63       1,160,942.95  
Aug-17
    73       36,638.73       7,255.89       43,894.63       1,124,304.22  
Sep-17
    74       36,867.73       7,026.90       43,894.63       1,087,436.49  
Oct-17
    75       37,098.15       6,796.48       43,894.63       1,050,338.34  
Nov-17
    76       37,330.01       6,564.61       43,894.63       1,013,008.33  
Dec-17
    77       37,563.33       6,331.30       43,894.63       975,445.00  
Jan-18
    78       37,798.10       6,096.53       43,894.63       937,646.91  
Feb-18
    79       38,034.33       5,860.29       43,894.63       899,612.57  
Mar-18
    80       38,272.05       5,622.58       43,894.63       861,340.52  
Apr-18
    81       38,511.25       5,383.38       43,894.63       822,829.27  
May-18
    82       38,751.94       5,142.68       43,894.63       784,077.33  
Jun-18
    83       38,994.14       4,900.48       43,894.63       745,083.18  
Jul-18
    84       39,237.86       4,656.77       43,894.63       705,845.33  
Aug-18
    85       39,483.09       4,411.53       43,894.63       666,362.23  
Sep-18
    86       39,729.86       4,164.76       43,894.63       626,632.37  
Oct-18
    87       39,978.18       3,916.45       43,894.63       586,654.19  
Nov-18
    88       40,228.04       3,666.59       43,894.63       546,426.15  
Dec-18
    89       40,479.46       3,415.16       43,894.63       505,946.69  
Jan-19
    90       40,732.46       3,162.17       43,894.63       465,214.23  
Feb-19
    91       40,987.04       2,907.59       43,894.63       424,227.19  
Mar-19
    92       41,243.21       2,651.42       43,894.63       382,983.98  
Apr-19
    93       41,500.98       2,393.65       43,894.63       341,483.00  
May-19
    94       41,760.36       2,134.27       43,894.63       299,722.64  
Jun-19
    95       42,021.36       1,873.27       43,894.63       257,701.28  
Jul-19
    95       42,283.99       1,610.63       43,894.63       215,417.29  
Aug-19
    97       42,548.27       1,346.36       43,894.63       172,869.02  
Sep-19
    98       42,814.20       1,080.43       43,894.63       130,054.82  
Oct-19
    99       43,081.79       812.84       43,894.63       86,973.04  
Nov-19
    100       43,351.05       543.58       43,894.63       43,621.99  
Dec-19
    101       43,621.99       272.64       43.894.63       0.00  

Page 2 of 2